The plaintiff operated his car out of a private driveway on to and across a much traveled two-lane cement highway.
Before driving on to the highway, the plaintiff did not reasonably look for vehicles approaching from his left.
When the defendants' vehicle was within a comparatively short distance of the point at which the plaintiff's vehicle emerged from the private driveway on to the public highway, its operator endeavored to avoid a collision with the plaintiff's car and reasonably sounded his horn, applied his brakes and turned to his left. These precautions proved unavailing. The cars did collide. The defendants' car struck the plaintiff's car almost, but not quite, squarely on the left center of the plaintiff's car.
The plaintiff has failed to sustain the burden of proving the material allegations of his complaint.
The defendants have sustained the burden of proving the material allegations of their special defense.
   The issues are found in favor of the defendants and judgment may be entered in their favor and for them to recover their costs.